Citation Nr: 0701284	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of fibroid cysts of the uterus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection post-operative 
residuals of bilateral ovarian cysts.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
January 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In October 2006, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for postoperative 
residuals of fibroid cysts of the uterus and bilateral 
ovarian cysts was denied in an unappealed rating decision of 
May 2001.

2.  The evidence received since then includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claims.

3.  The veteran has postoperative residuals of uterine 
fibroids and ovarian cysts that originated during active duty 
service.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims seeking service connection for the post-operative 
residuals of uterine fibroid cysts and bilateral ovarian 
cysts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  The veteran has postoperative residuals of uterine 
fibroid cysts and ovarian cysts incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of the claims.  
As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for the post-
operative residuals of uterine fibroids and bilateral ovarian 
cysts.  Therefore, no further development is required with 
respect to the matters decided herein.  


Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

The veteran claims that her uterine fibroids and ovarian 
cysts originated during active duty service.  Service 
connection for uterine cysts and a total abdominal 
hysterectomy due to bilateral ovarian cysts was denied by an 
unappealed rating decision in May 2001 on the basis that 
there was no indication that the uterine or ovarian cysts 
were related to service.  The evidence of record at the time 
of the decision included service medical records showing 
treatment for an enlarged uterus, fibroids, and an ovarian 
cyst; an October 1991 VA examination report showing a 
diagnosis of uterine fibroids; and a May 2000 letter from the 
veteran's private physician noting the presence of an 
enlarged uterus and bilateral ovarian cysts.

The evidence received since the May 2001 decision includes 
treatment records from the West Palm Beach VA Medical Center 
(VAMC) showing that the veteran underwent a total abdominal 
hysterectomy and a bilateral salpingo oophorectomy in 
November 2000 due to a fibroid uterus and ovarian cysts.  In 
addition, the veteran provided testimony at her October 2006 
hearing that she underwent the November 2000 procedures 
because she was told by her physicians that her fibroids and 
ovarian cysts could become cancerous.  She also testified 
that her doctors had found that her current fibroids and 
cysts were related to her in-service gynecological problems. 

This evidence is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claims.  Accordingly, it is 
new and material, and reopening of the claims is in order.


Reopened Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that in connection with her 
enlistment examination in November 1983 the veteran underwent 
a pelvic examination with normal results.  During service, 
she was repeatedly treated for an enlarged uterus and 
possible fibroids.  In May 1988 she underwent a diagnostic 
laparoscopy and a small adhesion in the uterus was lysed.  In 
addition, in January 1986 the veteran was noted to have 
possible ovarian cysts and a year later in January 1987 she 
was found to have a cyst in the left ovary.  The Board notes 
that the record does not contain a report of examination for 
discharge and the veteran testified at her October 2006 
hearing that she was not provided an examination at the time 
of her discharge from active duty service.  

The veteran was provided a VA contract examination in October 
1991, ten months after her discharge from service, and was 
diagnosed with uterine fibroids.  In a letter to the RO, the 
examiner noted that the veteran had an irregular uterus with 
no adnexal masses and that she appeared to have uterine 
fibroids.  In addition, a May 2000 letter from the veteran's 
private physician noted the presence of an enlarged and 
tender uterus with no fibroids and cystic masses in both 
adnexa.  VAMC records show that in November 2000 the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo oophorectomy due to her fibroid uterus and bilateral 
ovarian masses.  

The Board finds that the post-service medical evidence 
establishes that the veteran's hysterectomy and bilateral 
oophorectomy were necessary because of her long history of a 
fibroid uterus and ovarian cysts.  Moreover, the Board has 
found that the medical evidence as a whole sufficient to 
establish that the fibroids and ovarian cysts treated during 
service were chronic conditions rather than acute conditions.  
Accordingly, service connection is in order for the post-
operative residuals of uterine fibroids and bilateral ovarian 
cysts.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for post-operative residuals 
of uterine fibroids is granted.

New and material evidence having been received, reopening of 
the claim for service connection for post-operative residuals 
of bilateral ovarian cysts is granted.

Entitlement to service connection for post-operative 
residuals of uterine fibroids is granted.

Entitlement to service connection for post-operative 
residuals of bilateral ovarian cysts is granted.


REMAND

The veteran claims that service connection is warranted for 
depression because she developed the condition during her 
active duty service.  The Board notes that while service 
medical records show that the veteran was seen several times 
during service for depression, the post-service medical 
evidence of record does not contain a diagnosis of depression 
or any other psychiatric disability.  In this regard, the 
Board also notes that in the veteran's May 2004 substantive 
appeal she stated that she was undergoing treatment for 
depression at the Lakeland VA Medical Center.  As the 
originating agency has not requested these medical records, a 
remand is necessary as the procurement of potentially 
pertinent VA medical records referenced by the veteran is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran should be provided a VA examination 
to determine the nature and etiology of any currently present 
psychiatric disorder.  The Board acknowledges that the 
veteran did not appear for a VA psychiatric examination 
arranged by the RO; however, at her Board hearing she stated 
that she did not receive notice of the examination and is 
willing to appear for a VA psychiatric examination.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran including 
treatment records from the VA Medical 
Center in Lakeland, Florida.  If the RO 
or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide the outstanding evidence.

2.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
depression or any other currently present 
psychiatric disorder.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present acquired psychiatric disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to her active duty 
service or was caused or worsened by the 
service-connected postoperative residuals 
of fibroid cysts of the uterus and 
bilateral ovarian cysts.  The rationale 
for all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the  appellant until she is 
otherwise notified but she has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


